IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 39283

STATE OF IDAHO,                                   )      2013 Unpublished Opinion No. 358
                                                  )
       Plaintiff-Respondent,                      )      Filed: February 12, 2013
                                                  )
v.                                                )      Stephen W. Kenyon, Clerk
                                                  )
JUSTIN RAE HARKINS,                               )      THIS IS AN UNPUBLISHED
                                                  )      OPINION AND SHALL NOT
       Defendant-Appellant.                       )      BE CITED AS AUTHORITY
                                                  )

       Appeal from the District Court of the Fifth Judicial District, State of Idaho,
       Jerome County. Hon. John K. Butler, District Judge.

       Order relinquishing jurisdiction and executing original sentence of a unified term
       of fifteen years, with five years determinate, for aggravated battery, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Justin M. Curtis, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                      Before GUTIERREZ, Chief Judge; LANSING, Judge;
                                  and GRATTON, Judge

PER CURIAM
       Justin Rae Harkins was found guilty of aggravated battery. 1 Idaho Code §§ 18-903,
18-907. The district court sentenced Harkins to a unified term of fifteen years, with five years
determine, and retained jurisdiction. At the conclusion of the period of retained jurisdiction, the
district court relinquished jurisdiction and executed Harkins’ sentence.          Harkins appeals,
contending his sentence is excessive or, in the alternative, the district court abused its discretion
by failing to reduce his sentence upon relinquishing jurisdiction.



1
       Harkins was also found guilty of disturbing the peace, but he does not challenge his
sentence for disturbing the peace on appeal.

                                                 1
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011,
1014-15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007).
       Upon relinquishing jurisdiction, the trial court is authorized under Idaho Criminal Rule
35 to reduce the sentence. The decision of whether to modify the original sentence after a period
of retained jurisdiction is a matter within the sound discretion of the district court and will not be
overturned on appeal absent an abuse of that discretion. State v. Hood, 102 Idaho 711, 712, 639
P.2d 9, 10 (1981); State v. Lee, 117 Idaho 203, 205-06, 786 P.2d 594, 596-97 (Ct. App. 1990).
       Applying these standards, and having reviewed the record in this case, we cannot say the
district court abused its discretion.     Accordingly, the order relinquishing jurisdiction and
requiring execution of Harkins’ original sentence without reduction is affirmed.




                                                  2